

Exhibit 10.30.7
 
PHARMATHENE, INC.
 
2007 LONG-TERM INCENTIVE PLAN
 
FORM OF GRANT OF NONQUALIFIED STOCK OPTION
 
Date of Grant:
 
THIS NONQUALIFIED STOCK OPTION GRANT (this “Grant”), dated as of the above date
(the “Date of Grant”), is made by PharmAthene, Inc., a Delaware corporation (the
“Company”) to ___________ (the “Participant”), who is an employee of the
Company.
 
WHEREAS, the Company’s Board of Directors (the “Board”) has adopted and the
shareholders have approved the 2007 Long-Term Incentive Plan (the “Plan”); and
 
WHEREAS, the Plan provides for the granting of stock options by the Board, which
may act through a committee of the Board (the “Committee”), to key employees of
the Company to purchase shares of the common stock of the Company, $0.0001 par
value per share (the “Common Stock”), in accordance with the terms and
provisions thereof; and
 
WHEREAS, the Board considers the Participant to be a person who is eligible for
a grant of stock options under the Plan, and has determined that it would be in
the best interest of the Company to grant the nonqualified stock options
documented herein;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
 
1.           Grant of Option.
 
Subject to the terms and conditions set forth herein, the Company hereby grants
to the Participant, as of the Date of Grant, an option to purchase up to
________ shares of Common Stock at an exercise price of $_____ per share.  It is
the intention of the Company and Participant that the Option shall be granted
with an exercise price at least equal to the fair market value of the Common
Stock on the Date of Grant.  The exercise price of the Option shall be deemed
modified as of the Date of Grant to the extent necessary for the exercise price
to be at least equal to the fair market value of the Common Stock on the Date of
Grant.  The option granted hereunder is referred to as the “Option”, and the
shares of Common Stock purchasable upon exercise of the Option are sometimes
referred to herein as the “Option Shares.”  The Option is intended by the
Company to be, and shall be treated as, a “nonqualified” stock option, and not
an “incentive stock option” as such term is defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 
1

--------------------------------------------------------------------------------

 

 
2.
Vesting of Options.

 
Subject to such further limitations as are provided herein or by law or by
Company policy, the Option shall vest and become exercisable in the following
manner: (i) 25% of the total grant outlined in paragraph 1 vests on the one year
anniversary Date of Grant; (ii) from the one year anniversary Date of Grant 25%
will vest on a yearly basis for a period of three years from that anniversary
date, if the Participant is then employed by the Company.  Such right to
exercise shall be cumulative.  Options which have not vested shall not be
exercisable.
 
 
3.
Termination of Option.

 
(a)           The Option and all rights with respect thereto hereunder, to the
extent not previously exercised, shall terminate and become null and void after
the expiration of ten years from the date of Grant (the “Option Term”).
 
(b)           Upon the Participant’s ceasing for any reason to be employed by
the Company (such occurrence being a “termination of the Participant’s
employment”), the Option, to the extent not previously vested and exercised,
shall terminate and thereafter become null and void [90] days after termination
of the Participant’s employment, except in a case where the termination of the
Participant’s employment is as a result of death or Disability, as such term is
defined in the Plan, or is for cause, as determined by the Company.  Upon a
termination of the Participant’s employment as a result of death or Disability,
the Option may be exercised for [one year] following the date of such
termination of employment, but only to the extent that the Option was vested and
exercisable on such date of death or Disability.  In the event of termination
for cause, the Option shall be immediately canceled and shall not be
exercisable.  In no event, however, shall any such exercise period extend beyond
the Option Term.
 
(c)           In the event of the death of the Participant, the Option may be
exercised by the Participant’s legal representative, but only to the extent that
the Option was vested and would otherwise have been exercisable by the
Participant.
 
(d)           A transfer of the Participant’s employment between the Company and
any parent or subsidiary of the Company (as such terms are defined in Section
424 of the Code), or between a parent and/or any subsidiaries of the Company,
shall be deemed not to be a termination of the Participant’s
employment.  [Except as otherwise provided by the Board, termination of
employment by reason of a sale of any subsidiary or division of the Company
shall not be treated as a termination of the Participant’s employment for
purposes of this Agreement.]
 
4.           Exercise of Options.
 
(a)           The Participant may exercise the Option with respect to all or any
part of the number Option Shares then vested and exercisable hereunder by giving
the Secretary of the Company written notice of the Participant’s intent to
exercise at least two business days in advance of such exercise.  The notice of
exercise shall specify the number of Option Shares as to which the Option is to
be exercised and the date and manner of exercise thereof, unless an earlier time
shall have been mutually agreed upon.

 
2

--------------------------------------------------------------------------------

 

(b)           Full payment by the Participant of the purchase price for the
Option Shares purchased shall be made (i) in cash, on or before the exercise
date specified in the notice of exercise, which may be evidenced by a cashier’s
or certified check or by wire transfer of immediately available funds; (ii) by
delivering shares of Common Stock having a fair market value on the date of
payment equal to the amount of the exercise price, but only to the extent such
exercise of an Option would not result in an adverse accounting charge to the
Company for financial accounting purposes with respect to the shares used to pay
the exercise price unless otherwise determined by the Board; or (iii) subject to
approval by the Board, by a combination of the foregoing.
 
(c)           On the exercise date specified in the Participant’s notice or as
soon thereafter as is practicable, the Company shall cause to be delivered to
the Participant a certificate or certificates for the Option Shares then being
purchased upon full payment for such Option Shares.  The obligation of the
Company to deliver such certificate or certificates shall, however, be subject
to the condition that if at any time the Board shall determine, in its sole
discretion, that the listing, registration or qualification of the Option or the
Common Stock upon any securities exchange or national market system or under any
state or federal securities laws, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the Option or the issuance or purchase of the Option Shares, the Option
may not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.
 
(d)           If the Participant fails to pay for any of the Option Shares
specified in such notice or fails to accept delivery thereof, the Participant’s
right to purchase such Option Shares may be terminated by the Company.  The date
specified in the Participant’s notice as the date of exercise shall be deemed to
be the date of the Option exercise, provided that payment in full for the Option
Shares to be purchased upon such exercise shall have been received by such date.
 
(e)           Notwithstanding anything to the contrary contained herein, the
Option is not exercisable until all of the following events occur and during the
following periods of time:  (i) until the Plan pursuant to which the Option is
granted is approved by the stockholders of the Company in the manner prescribed
by the Code and the regulations promulgated thereunder, or (ii) during any
period of time in which the Company deems that the exercisability of the Option
or the offer to sell or sale of any or all of the Option Shares may violate a
federal, state, local or securities exchange or national market system rule,
regulation or law, or may cause the Company to be legally obligated to issue or
sell more shares than the Company is legally entitled to issue or sell.

 
3

--------------------------------------------------------------------------------

 

5.           Change of Control Event.
 
           [In the event of a Change of Control Event, as defined in the Plan,
either (i) the Option shall remain effective by its terms; or (ii) the Option
shall be assumed by an employer of the Participant (or a parent or subsidiary of
such employer) in connection with the Change of Control Event, or the employer
(or parent or subsidiary) shall substitute a new option for the Option, provided
that such assumption or substitution shall be on such terms that the excess
aggregate value of the Option Shares immediately after the assumption or
substitution over the aggregate price of the Option is not more than such excess
immediately before the assumption or substitution; or (iii) if neither of (i) or
(ii) apply (or will apply immediately following the Change of Control Event),
the Option shall become fully vested and exercisable immediately preceding the
Change of Control Event.  If the Option is continued and remains effective, or
is assumed or substituted pursuant to clauses (i) or (ii) of this Section 5, and
the Participant’s employment terminates within one year following the date of
the Change of Control Event for any reason other than on account of cause, the
Option shall become fully vested and shall remain exercisable for 90 days after
such termination of employment.]
 
6.           No Rights As Stockholders.
 
Neither the Participant nor any personal representative of the Participant shall
be, or shall have any of the rights and privileges of, a stockholder of the
Company with respect to any shares of Common Stock purchasable or issuable upon
the exercise of the Option, in whole or in part, prior to the date of exercise
of the Option and the issuance and sale of the Option Shares.
 
7.           Limited Transferability of Option.
 
During the Participant’s lifetime, the Option hereunder shall be exercisable
only by the Participant or any guardian or legal representative of the
Participant, and the Option shall not be transferable except by will or the laws
of descent and distribution and in accordance with Section 3 hereof, or as
otherwise permitted under this Section 7.  The Option shall not be subject to
attachment or other similar process.  The Option may be transferred by the
Participant to (i) the ex-spouse of the Participant pursuant to the terms of a
domestic relations order, (ii) the spouse, children or grandchildren of the
Participant (“Immediate Family Members”), (iii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, or (iv) a partnership or
limited liability company in which such Immediate Family Members are the only
partners or members, and there may be no consideration for any such
transfer.  No transfer shall be effective to bind the Company unless the Company
shall have been furnished with written notice of such transfer together with
such other documents regarding the transfer as the Board shall request.  In the
event of any attempt by the Participant to alienate, assign, pledge, hypothecate
or otherwise dispose of the Option, except as provided for herein, or the levy
of any attachment, execution of similar process upon the rights or interest
hereby conferred, the Company may terminate the Option by notice to the
Participant and it shall thereupon become null and void.
 
8.           Employment Not Affected.
 
Neither the granting of the Option nor its exercise shall be construed as
conferring upon the Participant any right with respect to continuance of
employment with the Company.  Except as may otherwise be limited by a written
employment agreement between the Company and the Participant, the right of the
Company to terminate the Participant’s employment at any time (whether by
dismissal, discharge, retirement or otherwise) is specifically reserved by the
Company, and is hereby acknowledged by the Participant.

 
4

--------------------------------------------------------------------------------

 

9.           Amendment of Option.
 
           The Option may be amended by the Board at any time if:  (i) the Board
determines, in its sole discretion, that amendment is necessary or advisable in
light of any addition to or change in the Code or in the regulations promulgated
thereunder, or any state or federal securities law or other law or regulation,
which change occurs after the Date of Grant and its terms applies to the Option
or (ii) other than in the circumstances described in (i) above, with the consent
of the Participant.
 
10.         Security Registration and Resale.
 
If, on the date of any exercise of the Option, the Common Stock to be purchased
pursuant to such exercise has not been registered under the Securities Act of
1933, as amended (the “Securities Act”), and under applicable state securities
laws, the following provisions shall be applicable for so long as such
registration has not occurred:
 
(a)           Participant hereby agrees, warrants and represents that he will
acquire the Common Stock to be issued upon exercise of the Option for his or her
own account and for investment purposes only, and not with a view to, or in
connection with, any resale or other distribution of any such shares, except as
permitted herein.  Participant further agrees that he or she will not at any
time make any offer, sale, transfer, pledge or other disposition of such Common
Stock to be issued upon exercise of the Option without an effective registration
statement under the Securities Act and under any applicable state securities
laws or an opinion of counsel acceptable to the Company to the effect that the
proposed transaction will be exempt from such registration.  Participant shall
execute such instruments, representations, acknowledgments and agreements as the
Company may, in its sole discretion, deem advisable to avoid any violation of
federal, state, local or securities exchange or national market system rule,
regulation or law.
 
(b)           Any certificates for Common Stock issued to the Participant upon
exercise of the Option shall bear the following legend:
 
“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities
laws.  The shares have been acquired for investment and may not be offered,
sold, transferred, pledged or otherwise disposed of without an effective
registration statement under the Securities Act of 1933, as amended, and under
any applicable state securities laws or an opinion of counsel acceptable to the
Company that the proposed transaction will be exempt from such registration.”
 
(c)           The foregoing legend shall be removed upon registration of any
such legended shares under the Securities Act and under any applicable state
laws or upon receipt of an opinion of counsel acceptable to the Company that
such registration is not required.
 
11.         Stockholders’ Agreement.
 
The issuance of this Option and any Option Shares shall be subject to any
stockholders’ agreement or other restrictions on sale or other disposition of
the Option Shares as the Company may require.  As a condition of exercise of any
Option, the Participant shall join in any stockholders’ agreement if not already
a party thereto.

 
5

--------------------------------------------------------------------------------

 

12.         Notice.
 
Any notice required to be made to the Company hereunder shall be sent to it, by
certified or registered mail or by overnight courier or by hand delivery, to:
PharmAthene, Inc.,  One Park Place, Suite 450, Annapolis, Maryland
21401,  Attn:  Corporate Secretary.  Any notice required to be made to the
Participant hereunder shall be sent to him or her, by certified or registered
mail or by overnight courier or by hand delivery, at the then current address
shown on the payroll records of the Company or the Employer.  Any notice shall
be deemed to be duly given when sent if properly sent in accordance with this
Section 12.
 
13.         Incorporation of Plan by Reference.
 
The Option is granted pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and the Option shall in all respects be
interpreted in accordance with the Plan.  In the event of any conflict between
the terms of the Grant and the terms of the Plan in effect on the date hereof,
the terms of the Plan shall govern.  The Board shall interpret and construe the
Plan and this instrument, and its interpretations and determinations shall be
conclusive and binding on the parties hereto and any other person claiming an
interest hereunder or thereunder.
 
14.         Governing Law.
 
The validity, construction, interpretation and effect of this instrument shall
exclusively be governed by and determined in accordance with the law of the
State of Delaware, except to the extent preempted by federal law, which shall
govern to such extent.
 
IN WITNESS WHEREOF, the Company and Participant have executed this Nonqualified
Stock Option Grant, effective as of the Date of Grant.
 
PHARMATHENE, INC.
   
By:
 



I hereby acknowledge receipt of a copy of the
foregoing Nonqualified Stock Option Grant and,
having read it, hereby signify my understanding
of, and my agreement with, its terms and conditions.
   


 
6

--------------------------------------------------------------------------------

 